Citation Nr: 1108930	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  10-47 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this case, the Veteran reports that he was exposed to acoustic trauma from various weapons during basic training.  He also reports that antibiotics were administered in late 1954 and that he experienced hearing problems from that time.  The Veteran's wife has stated that she recalls him being hard of hearing since his time in service.  

The record contains a June 2010 report from the Oklahoma Ear Institute which includes a review of the Veteran's reported history.   The provider noted that the Veteran had expressed his belief that his hearing loss and tinnitus were the direct result of hazardous noise exposure in the Army.  The Veteran reported that he was exposed to various types of artillery.  He also reported that in 1955 he hit his  head on a bunk and that approximately two weeks later he was hospitalized and received intravenous antibiotics for 24 hours.  He noted that he began to have problems with his hearing at that time.  The Veteran reported that post-service, he was employed in sales and management.  Puretone audiometry revealed normal hearing to a profound sensorineural hearing loss in the left ear and a mild to profound sensorineural hearing loss in the right.  The provider indicated that after reviewing the provided service history, it was just as likely as not that the hazardous noise and intravenous antibiotics in service were a contributing factor to hearing loss and tinnitus.  

The Board finds that there is sufficient evidence of a current disability, evidence suggesting an injury in service, and evidence indicating that such disability may be associated with service.  As such, the Board concludes that a comprehensive VA examination which includes a review of the complete record is warranted.

In light of the above discussion the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiometric examination to determine the etiology of his claimed bilateral hearing loss disability and tinnitus.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has hearing loss disability for VA compensation purposes and whether a diagnosis of tinnitus is appropriate.  With respect to all currently present diagnoses, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any current hearing loss disability or tinnitus is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



